DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are pending
Claims 1-8 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 01/16/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Specification
The disclosure is objected to because of the following informalities:  Paragraphs 3-37 interchangeably state “absorption” and “adsorption”, which is not consistent.  Examiner suggests looking through each line of every paragraph to correct the informalities.  Appropriate corrections are required.
Claim Objections
Examiner’s note:  Claims 1-8 recite “adsorption” and “absorption” throughout the claim set.  Examiner suggests looking through every claim and correcting the informalities.

Claim 2 is objected to because of the following informalities:  Lines 6 and 7 each states “the vertical plates”.  Examiner suggests amending each limitation to further recite “the vertical clamp plates” to maintain consistent claim language.  Appropriate corrections are required.
Claim 4 is objected to because of the following informalities:  Line 6 states “a corresponding through hole.”  Examiner suggests amending the limitation to further recite “a corresponding circular through hole.” to maintain consistency.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Lines 5-6 states “the water inlet duct and the outlet duct are vertically disposed…”  Examiner suggests amending the limitation to further recite “the water inlet duct and the water outlet duct are both vertically disposed…” to maintain consistency and make the claim language clear.  Appropriate corrections are required.
Claim 6 is objected to because of the following informalities:  Lines 4-5 states “the water collection tank and the water storage tank are provided therebetween…”  Examiner suggests amending the limitation to further recite “the water collection tank and the water storage tank are both.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Lines 3-4 states “and the adsorption rotor and the ultraviolet sterilization member are disposed on a middle layer of the tri-layer platform”.  Examiner suggests amending the limitation to further recite “and the adsorption rotor and the ultraviolet sterilization member are both disposed on a middle layer of the tri-layer platform” to make the language clear.  Additionally, lines 4-5 states “and the water collection tank and the pump are disposed on a lower layer of the tri-layer platform”.  Examiner suggests amending the limitation to further recite “and the water collection tank and the pump are both disposed on a lower layer of the tri-layer platform” to make the language clear.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the purification component comprising a filter member and an ultraviolet sterilization member in communication with the heat exchange mechanism.” on lines 9-11.  It is unclear whether both the filter member and Claims 2-8 are also rejected since these claims depend on claim 1.
Claim 2 recites the limitation "a bi-layer platform” on lines 2-3.  It is unclear whether Applicant intended to recite “the tri-layer platform” instead?  Also, claim 2 recites the limitation “around its own axis” on line 8.  It is unclear whether Applicant is referring to the same axis as recited on line 5 of claim 2, or a different axis.  If Applicant is referring to the same axis, Examiner suggests amending the limitation to further recite “around the axis” to maintain consistency.  
Claim 3 recites the limitations "on its one side” on lines 6, 8 and 9.  It is unclear what Applicant means by ‘its’.  Examiner suggests reciting the specific structural component instead of reciting ‘its’.  Claims 4-8 are also rejected since these claims depend on claim 3.
Claim 4 recites the limitation “on a side” on line 2.  It is unclear whether Applicant is referring to the same side as recited on line 9 of claim 3, or a different side.  Claims 5-8 are also rejected since these claims depend on claim 4.
Claim 5 recites the limitation "connected end to end.” on lines 7-8.  It is unclear what Applicant means by “end to end”.  Does Applicant mean connected in series?  Claims 6-8 are also rejected since these claims depend on claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dongda Qian et al. (CN 101967843 A) (see attached English description) (hereinafter “Dongda”).

Regarding Claim 1:
Dongda teaches an apparatus for producing drinkable water from air (see FIGS. 1-3) (see paragraph 2 – “The invention relates to an air-made drinking water equipment.”) (see paragraph 10), characterized by comprising:

the condensing device (‘air-making water section’) being provided on a section of the tri-layer platform (see FIGS. 2-3, the condensing device (‘air-making water section’) including an adsorption rotor 8, a heat exchange mechanism 9 and a circulation duct group 35 are all located/positioned within housing 38) (see paragraph 32) and the purification device (‘a water treatment section/unit’) being provided on a lower half section of the tri-layer platform (see FIG. 2, the purification device (“a water treatment section/unit”) including an ammonia removal activated carbon filter 2, a fiber cotton filter 28, a granular activated carbon filter 29, a mineralization filter 30, and an extruded activated carbon filter 31 are all located/positioned in a lower half section of the tri-layer platform (housing 38 including frames 39).  Furthermore, the purification device (“a water treatment section/unit”) includes a sterilization treatment device further including a water supply ultraviolet sterilizer 26 and a cold water discharge ultraviolet sterilizer 18 which are also both located/positioned in a lower half section of the tri-layer platform (housing 38 including frames 39)) (see paragraphs 10, 32 and 35);
the condensing device comprising an absorption rotor for blocking moisture in the air, a heat exchange mechanism and a circulation duct group for ensuring air circulation between the absorption rotor and the heat exchange mechanism (see FIGS. 2-3, the condensing device (‘air-making water section’) including an adsorption rotor 8, a heat exchange mechanism 9 and a circulation duct group 35 for ensuring air circulation 
the purification device comprising a water storage component and a purification component (see FIG. 2, a lower water tank 1 and the water treatment section/unit) (see paragraph 35), and the purification component comprising a filter member and an ultraviolet sterilization member in communication with the heat exchange mechanism (Examiner’s note:  Examiner is broadly interpreting ‘in communication with the heat exchange mechanism’ to include all of the structural components within housing 38 and frames 39 are in fluid communication with each other.  Furthermore, water that is condensed by the air-making water section eventually flows through a heat exchange mechanism, through the filter members and the ultraviolet sterilization members to further produce a purified and filtered water for drinking) (see FIG. 2, the purification device (“a water treatment section/unit”) includes an ammonia removal activated carbon filter 2, a fiber cotton filter 28, a granular activated carbon filter 29, a mineralization filter 30, and an extruded activated carbon filter 31.  Additionally, the purification device (“a water treatment section/unit”) includes a sterilization treatment device further including a water supply ultraviolet sterilizer 26 and a cold water discharge ultraviolet sterilizer 18).
Although Dongda teaches a condensing device (‘air-making water section’) further including an adsorption rotor 8, a heat exchange mechanism 9 and a circulation duct group 35, Dongda does not explicitly teach wherein the condensing device being provided on an upper half section of the tri-layer platform, as recited in independent claim 1.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the apparatus of Dongda 

Regarding Claim 2:
Dongda teaches the apparatus for producing drinkable water from air according to claim 1, characterized in that: the adsorption rotor is vertically disposed and is mounted at a top end of a bi-layer platform by vertical clamp plates (see FIG. 2, adsorption rotor 8), the adsorption rotor is cylindrical and has a honeycomb structure, and the vertical clamp plates are provided with ring grooves for mounting the absorption rotor, an axis of the adsorption rotor is perpendicular to planes of the vertical plates, the adsorption rotor is sleeved with a belt around its periphery, and a drive motor is provided on a side of the vertical plates; the drive motor drives the adsorption rotor to rotate around its own axis by the belt, and the vertical clamp plates are provided with circular through holes for air passage on both sides of the adsorption rotor (see paragraphs 21-22) (see paragraphs 29 and 32 further including a motor 5, a fan 7, and an adsorption runner regeneration zone).

Regarding Claim 3:
Dongda teaches the apparatus for producing drinkable water from air according to claim 1, characterized in that: the heat exchange mechanism (see FIG. 2, heat 

Regarding Claim 4:
Dongda teaches the apparatus for producing drinkable water from air according to claim 3, characterized in that: a heater is provided on a side where the absorption rotor is in communication to the third connection duct, a sectorial connection plate is provided at a position where the absorption rotor is connected with the first connection duct, the heater is opposite to the sectorial connection plate, and a pointed end of the sectorial connection plate points vertically upward and towards a center of a corresponding through hole (see FIGS. 2-3, ducts 33 and 40) (see paragraphs 21-22) 

Regarding Claim 5:
Dongda teaches the apparatus for producing drinkable water from air according to claim 4, characterized in that: the ultraviolet sterilization member comprises an ultraviolet germicidal lamp and a water storage pot disposed horizontally, the water storage pot is provided with a water inlet duct communicating with the water outlet of the heat exchanger and an water outlet duct communicating with the filter member; the water inlet duct and the outlet duct are vertically disposed at a top portion of the water storage pot (see FIG. 2, the purification device (“a water treatment section/unit”) includes a sterilization treatment device further including a water supply ultraviolet sterilizer 26 and a cold water discharge ultraviolet sterilizer 18), and the filter member comprises a plurality of ultrafiltration membranes connected end to end (see FIG. 2, the purification device (“a water treatment section/unit”) includes an ammonia removal activated carbon filter 2, a fiber cotton filter 28, a granular activated carbon filter 29, a mineralization filter 30, and an extruded activated carbon filter 31) (see FIG. 2, water tanks 12, 14) (see FIGS. 2-3, ducts 33 and 40) (see paragraphs 10, 32 and 35).

Regarding Claim 6:
Dongda teaches the apparatus for producing drinkable water from air according to claim 5, characterized in that: the water storage component comprises a water collection tank disposed directly below the filter member and a water storage tank 

Regarding Claim 7:
Dongda teaches the apparatus for producing drinkable water from air according to claim 6, characterized in that: the fan and the water storage tank are both disposed on an upper layer of the tri-layer platform, and the adsorption rotor and the ultraviolet sterilization member are disposed on a middle layer of the tri-layer platform, and the water collection tank and the pump are disposed on a lower layer of the tri-layer platform; the heat exchanger is disposed between the upper layer and the middle layer of the tri-layer platform, and the filter member is disposed between the middle layer and the lower layer of the tri-layer platform (Examiner’s note:  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the apparatus of Dongda to rearrange all of the structural components such as the fan and the water storage tank are both disposed on an upper layer of the tri-layer platform, and the adsorption rotor and the ultraviolet sterilization member are disposed on a middle layer of the tri-layer platform, and the water collection tank and the pump are disposed on a lower layer of the tri-layer platform; the heat exchanger is disposed between the upper layer and the middle layer of the tri-layer platform, and the filter member is disposed between the middle layer and the lower layer of the 

Regarding Claim 8:
Dongda teaches the apparatus for producing drinkable water from air according to claim 7, characterized in that: the water storage tank is in communication to the pump through a water duct (see paragraphs 29 and 32 further including water collection drawer 4, pump 11, tank 12, tank 14 and numerous ducts 33, 40).



Other Reference Considered
Fuping Ji et al. (CN 201232219 Y) (see attached English description) also teaches an air water making system including a condenser and a heat exchanger.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773